DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/5/2021 is acknowledged.
2.	Claims 1-14 are currently pending and have been fully considered. Claims 15-20 are withdrawn.
3.	This application is in condition for allowance except for the presence of claims 15-20 directed to a method non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky, Reg. No. 43,445 on 12/15/2021.

5.	Please amend the application as follows:
	- Claim 1, Line 1: A method of monitoring a fuel cell system performed by a controller, comprising:
	- Cancel claims 15-20.
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-14 are in condition for allowance because the prior art does not teach or suggest a method of monitoring a fuel cell system performed by a controller, comprising: determining a first frequency range to apply to a set of fuel cells, wherein the slope of the real impedance of the set of fuel cells versus frequency in the first frequency range is substantially the same as the slope of the real impedance of the set of fuel cells versus frequency of a second frequency range outside the first frequency range; determining the real impedance of the set of fuel cells over the first frequency range using electrochemical impedance spectroscopy; comparing the real impedance of the set of fuel cells to a first threshold; and initiating a corrective action when the real impedance crosses the first threshold.
	Aoki (US Patent 9,917,315 B2) teaches a state determination method for a fuel cell for generating power upon receiving the supply of anode gas and cathode gas, comprising: measuring an internal impedance of the fuel cell on the basis of an alternating-current signal of a predetermined frequency output from the fuel cell; and calculating an estimation value of a reaction resistance of an anode electrode of the fuel cell on the basis of a measurement value of the internal impedance, wherein: the predetermined frequency is selected such that a difference between the reaction resistance of the anode electrode during hydrogen starvation and the reaction resistance of the anode electrode during oxygen starvation is not smaller than a predetermined value. Aoki however does not teach or suggest the steps recited in claims 1-14.



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEWART A FRASER/Primary Examiner, Art Unit 1724